Citation Nr: 1809928	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  11-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to December 17, 2012. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  He also had additional service in the Connecticut Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2013 rating decision, the RO increased the rating for the Veteran's service-connected PTSD from 70 percent to 100 percent, effective December 17, 2012.  The record does not reasonably raise a theory that the Veteran's service-connected bilateral hearing loss and tinnitus render him unable to follow a substantially gainful occupation without consideration of PTSD.  Therefore, the Board will address the issue as entitlement to a TDIU rating for the period prior to December 17, 2012.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (Congress intended a single disability be rated as total for § 1114(s), but TDIU may be used as a basis for establishing second requirement under § 1114 (s)). 

The Board has previously remanded the appeal for further development in July 2014 and September 2016. 

The Board observes that additional evidence was submitted by the Veteran following the last adjudication by the RO in the September 2017 Supplemental Statement of the Case.  In a September 2017 statement, the Veteran waived RO review of this evidence.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment for the period prior to December 17, 2012.  

2.  Effective December 17, 2012, the issue of entitlement to a TDIU is moot.


CONCLUSIONS OF LAW

1.  For the period prior to December 17, 2012, the criteria for entitlement to a TDIU have not been met, and referral to the Director of Compensation Service for extraschedular consideration is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). 

2.  Effective December 17, 2012, entitlement to a TDIU is moot.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
 
Accordingly, the Board will address the merits of the claim.




Legal Criteria for a TDIU

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.  

TDIU Analysis

The Veteran contends that he is unable to obtain and sustain any type of gainful occupation as a result of his service-connected disabilities.  After a review of the record, the Board finds that, for the period prior to December 17, 2012, entitlement to TDIU is not warranted.  

At the outset, the Board notes that for the period prior to June 15, 2009, the Veteran was in receipt of a 50 percent rating for PTSD.  Therefore, the minimum percentage requirements for a TDIU rating set forth in 38 C.F.R. § 4.16(a) were not met for the period prior to June 15, 2009.  For the period from June 15, 2009, to October 19, 2010, the Veteran was in receipt of a 50 percent rating for PTSD; a 10 percent rating for tinnitus; and a noncompensable rating for bilateral hearing loss.  His combined disability rating for this period was 60 percent.  As there is no evidence that the service-connected PTSD and tinnitus disabilities resulted from a common etiology, the minimum percentage requirements for a TDIU rating set forth in 38 C.F.R. § 4.16(a) were also not met for the period from June 15, 2009, to October 19, 2010.  However, for the period from October 20, 2010, to December 16, 2012, the Veteran was in receipt of a 70 percent rating for PTSD; a 10 percent rating for tinnitus; and a noncompensable rating for bilateral hearing loss.  As such, the Board finds that the Veteran's service-connected disabilities satisfied the schedular criteria for a TDIU set forth in 38 C.F.R. § 4.16(a) beginning October 20, 2010.  

The Board reviewed the pertinent evidence including lay statements and functional assessments in the treatment records, VA examinations, and private provider opinions.  The Board finds this evidence provides a basis to determine the impact of the Veteran's service-connected disabilities on the Veteran's ability to maintain substantial gainful employment.  

In his December 2008 and January 2009 VA Forms 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reports graduating from high school and last working in 2006.  The Veteran reported not being able to work due to neck, hearing loss, and PTSD disabilities.  The Veteran reported working until 2005 with the National Guard as a mechanic earning $3,500 per month.  The Veteran also reports being a CAN (certified nursing assistant).  See December 2008 VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  February 2009 Requests for Employment Information indicated that the Veteran worked from October 2006 to October 2007 for 37 hours per week, with reason for leaving that the assignment was completed.  He then worked from October 2007 to December 2008 for 36 hours per week performing light work until he was injured and was unable to perform the work.  

The Board notes that the Social Security Administration (SSA) found that the Veteran was disabled under its standards beginning in June 2008 due to the primary diagnosis of a back disorder and secondary diagnosis of an anxiety disorder.
However, the Veteran's back disorder has not been determined to be service connected, and hence the SSA disability determination is not based solely on the Veteran's service-connected disabilities.  Therefore, the Board affords reduced probative weight to the findings in the SSA records except to the extent that they are consistent with findings in the treatment records relating to the Veteran's service-connected disabilities.

The Board has considered buddy statements from J.M. and R.A., both received in February 2009.  Both discuss social challenges the Veteran has experienced due to PTSD-related symptoms.  However, they do not support the conclusion that the Veteran's service-connected disabilities precluded all gainful employment.  J.M. noted that the Veteran was a very good worker, other than for attendance issues and some conflicts with coworkers.  J.M. reports that the Veteran quit after being reassigned due to concerns about recklessness in operating heavy machinery due to medication, and was not fired.  R.A. also reported mood swings and medication use, partially due to service-connected PTSD, but noted the Veteran was a hard worker.  The Board has also considered the lay statements from the Veteran's spouse in a letter dated January 2009.  The Veteran's spouse reported he has trouble sleeping due to PTSD, and sometimes has difficulty getting out of bed due to depression.  These opinions reflect some limitations in interacting with coworkers and attendance issues, but do not reflect that the Veteran was unemployable.  

In a June 2008 VA psychiatric examination, the Veteran described no difficulties with activities of daily living, and reported frequently looking for work, but attributed his unemployment to his age.  See June 2008 VA examination.  He had been out of work since he lost his job with the National Guard as a technician/mechanic and took a medical retirement due to his cervical spine.  He also reported working for 15 years as a CNA.  He was currently working three nights a week as a companion for an elderly man.  At this time, the Veteran's PTSD symptoms appeared to be in the moderate range of severity.  

A January 2009 VA general medical examination reported that the Veteran was working as a nursing assistant.  He stated that his main limitation was his neck and that he was on morphine and other pain medications for chronic pain and stated that no one wants to hire him due to his medications.  He stated he was always tired due to pain medications and lack of sleep from PTSD.  During this examination the Veteran reported being willing to consider additional training to allow him to work at a sedentary position, which the Veteran stated he was physically capable of performing.

The VA examiner medical opinions consistently concluded the Veteran was capable of performing work during the relevant period.  In a February 2009 VA psychiatric examination, the examiner commented that it did not appear that the current severity of the Veteran's PTSD symptomatology would cause him to be completely unemployable.  The Veteran noted that his significant chronic neck and back pain and associated medical condition would make it extremely difficult for him to return to any form of occupational functioning.  The examiner did not that it appeared that the Veteran has experienced a moderate degree of job related difficulties due to his level of irritability and his history of sleep problems and it is likely that he would experience similar difficulties in future occupational functioning.  In an October 2010 VA psychiatric examination, the examiner maintained that it was not likely that the current severity of the Veteran's PTSD symptomatology would impact physical and sedentary employment to the extent that he was completely unemployable.

Numerous VA mental health outpatient notes from 2008-2012 note an increase in depressed mood and sleep difficulty.  The Veteran's Primary Care provider reported in September 2010 that the Veteran reported an increase in depression and PTSD symptoms.  No specific symptoms except depressed mood were noted, and the Veteran denied thoughts of suicide or homicide.  In January 2012 thoughts of suicide were noted by mental health provider in the context of a misunderstanding and stress over a service connected re-evaluation appointment.   

VA records from 2012 suggest that although the Veteran was experiencing significant PTSD and other symptoms, he was able to attend family outings, see children's musical performances, and babysit his grandson.  For example, in April 2012 he told Dr. L.B. that was working on clearing out his loft and putting siding on the back door and in May 2012, he reported to Dr. L.B. that he was successful in getting some things done around the house, laundry, groceries, sheet rocking.  Over the summer of 2012 he helped his son build a fort and successfully planned a camping trip for his son and friends.  In September 2012, the Veteran reported that he would be volunteering on weekends "with the band" and being with his kids.  These activities indicate the Veteran can perform activities of daily living.  The Veteran remained stable with outpatient treatment and in August 2012 had a reported Global Assessment of Functioning rating of 60, indicating moderate psychological symptoms.  Moderate symptoms (including flat affect and occasional panic attacks) suggest moderate difficulty in social and occupational functioning (including few friends and conflicts with peers or co-workers), but would not suggest unemployability or an inability to function.  

In an April 2012 VA psychiatric examination, the Veteran reported to the examiner that he was unable to work due to chronic pain, citing the inability to lift weight necessary to work in a nursing job or as a mechanic, and did not cite his PTSD as a reason for unemployment.  The Veteran also cited his SSDI benefits as a disincentive to work due to fears that getting a job would lead to a loss of benefits. The examiner concluded it is unlikely that the Veteran's unemployability is related to his PTSD symptoms.  

The Board has considered the May 2012 opinion of Dr. L.B., staff psychiatrist, and her opinion that the Veteran's PTSD and chronic pain would very significantly impair his ability to work.  However, this opinion does not provide a sufficient rationale for explaining how precisely the Veteran's PTSD and chronic pain would preclude all gainful employment, and does not discuss to what extent the unemployability is caused by PTSD (service connected) and chronic pain (not service connected).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Given its conclusory nature, less weight is given to this medical opinion.   

In an August 2014 VA psychiatric examination the examiner reported that the Veteran had a consistent work history for many years in the absence of substance use, and if PTSD from Vietnam was a single cause rendering him unemployable, then one would expect that he would have had a lifetime of unemployability.  This was not the case, as the Veteran was able to consistently work for decades after Vietnam.  The Veteran would likely be able to work a low-stress job with a boss he could respect, like a Vietnam Veteran, though his non-service connected neck pain would limit his work options.  The examiner concluded the argument that unemployability should have been awarded prior to December 2012 cannot be supported.

In an August 2014 VA audiological examination, the audiologist reported that in regard to the Veteran's tinnitus precluding employment that severe tinnitus, which is rare, is usually accompanied by other symptoms, such as insomnia, depression, anxiety, hopelessness, cognitive distortions, and sometimes suicidal ideations.  It is these manifestations, which the Veteran does not have, that would usually lead to unemployability, not the tinnitus itself.  The examiner added that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  Many individuals with this Veteran's degree of hearing loss, or worse, function well in many occupational settings.  This is not to say that the Veteran's hearing loss would not cause some problems depending on the vocation.  He may have trouble working well in very noisy environments, and in environments which require the use of non-face-to-face communications equipment (e.g. speakers, intercoms,
etc.), or in jobs which require a great deal of attention to high pitched sounds (e.g. monitoring medical equipment, other alarm systems). 

In an October 2016 opinion the examiner concluded that it is less than that he was rendered unable to work by his service-connected PTSD.  Based on his reported level of activity for the period referenced it is at least as likely as not that he would have been able to work in a part-time job with limited interpersonal interaction, a boss whom he respected, and minimal physical demands.  Vocational activities that match his hobbies/volunteering at the time (prior to December 17, 2012) suggest that directing traffic, working as a parking attendant, serving as a crossing guard, working in a nursing home or hospital setting, or other such activities would have been possible on a part time basis, possibly more frequently during the Spring and Summer months, when his symptoms typically abate.  Additionally, the examiner reported the Work Therapy program had deemed the Veteran capable of work prior to 2012, but he did not follow up with them.  See October 2016 VA examination report. 

In an April 2017 opinion, the examiner opined that that it is less likely that the Veteran's service-connected disabilities, specifically PTSD, or the combination of PTSD and hearing loss, caused functional impairments that had the greatest impact on employment.  The examiner reported no evidence that the Veteran's chronic and largely stable PTSD caused functional impairment that would impact or impede employment endeavors prior to December 17, 2012.  

In an August 2017 addendum opinion, the examiner concluded that the Veteran's service-connected disabilities alone or in the aggregate would not have rendered the Veteran unable to secure gainful employment prior to December 17, 2012.  The examiner cited the June 2008, June 2009, and October 2010 VA psychiatric examinations, and concluded that in each review the Veteran's disabilities were evaluated to be at moderate range, and lacked evidence that these service-connected disabilities resulted in unemployability.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Because the VA examiners have been consistent in their conclusions regarding the ability of the Veteran to perform gainful employment prior to December 17, 2012, and because these opinions are supported by a sufficient rationale citing clinical findings and treatment notes, these opinions are accorded great weight. 

Thus, the record indicates that the Veteran's disabilities had an adverse effect on his ability to secure or follow employment in jobs that required frequent contact with others; however, it does not establish that his disabilities prevented him from being able to perform other jobs in the medical area.  The Board has also considered the Veteran's occupational and educational history.  The Board notes that the Veteran worked successfully as a Nursing Assistant/Home Health Aide from 1988-2008, including 15 years of service at VA, and an additional stint as a private Aide.  The August 2017 VA examiner opined that prior to December 17, 2012, the Veteran could have worked in the capacity of Nursing Assistant, or perhaps as a Medical Support Assistance focusing more on scheduling medical appointments.  A transition to Medical Support Assistance or Health Technician vocations would be reasonable for someone with many years of Hospital Nursing Assistant experience and training.  Additionally, the Veteran's thought process was consistently found to be logical and goal-directed, with fair to good insight and judgment, which would be consistent with the ability to perform semi-skilled or skilled work.  See e.g. June 2008 VA psychiatric examination.  Therefore, the objective evidence of record does not support a finding that the Veteran's service-connected disabilities, when considered along with his educational and occupational history, prevented him from securing or following any type of substantially gainful employment.  

While the Board acknowledges the Veteran's statements regarding his unemployment since 2005, the question before the Board is whether the Veteran could perform a substantially gainful occupation in light of his service-connected disabilities.  The Board finds persuasive the August 2017 medical opinion summary, in which the examiner opined that there is no evidence that the chronic and largely stable PTSD caused functional impairment that would impact or impede employment endeavors prior to December 17, 2012.  In regards to the Veteran's bilateral hearing loss and tinnitus, the examiner concluded these disabilities were always at the moderate range, and there was insufficient evidence that these service-connected disabilities resulted in unemployability.  As the totality of the evidence shows that the functional impairment resulting from the Veteran's service-connected disabilities did not preclude all forms of substantially gainful employment prior to December 17, 2012, a TDIU is not warranted.   

For the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against finding the Veteran's service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment prior to December 17, 2012.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Further, for the appeal period prior to October 20, 2010, the Veteran's disability rating did not meet the criteria for a schedular TDIU, but for the reasons set forth above, the Board finds that referral to the Director of Compensation Service for extraschedular consideration is not required, as the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU for the period prior to December 17, 2012 is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


